             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:14CR3127
    vs.
                                                    ORDER
JUAN CARLOS HERNANDEZ,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 82) is granted.

    2.    Defendant Juan Carlos Hernandez’s violation of supervised
          release hearing is continued to April 17, 2020, at 10:00 a.m.,
          before the undersigned United States District Judge, in
          Courtroom No. 1, Robert V. Denney United States Courthouse
          and Federal Building, 100 Centennial Mall North, Lincoln,
          Nebraska. The defendant shall be present at the hearing.

    Dated this 7th day of January, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
